UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 30, 2006 (October 29, 2007) U.S. ENERGY CORP. (Exact Name of Company as Specified in its Charter) Wyoming 0-6814 83-0205516 (State or other jurisdiction of (Commission File No.) (I.R.S. Employer incorporation or organization) Identification No.) Glen L. Larsen Building 877 North 8th West Riverton, WY 82501 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(307) 856-9271 Not Applicable Former Name, Former Address or Former Fiscal Year,, If Changed From Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01.Other Events. Additional Mineral Concessions Acquired by Sutter Gold Mining Inc.The company issued a press release on October 30, 2007 concerning Sutter Gold Mining Inc.’s acquisition of two more mineral concessions adjacent to the Santa Teresa Concession in Mexico.The press release is filed as exhibit 99.1to this report. Update on Corporate Activities.On October 30, 2007, the company issued a press release providing an update on various corporate activities.The press release is filed as exhibit 99.2 to this report. Sale of Ticaboo Townsite.The company issued a press release on October 29, 2007 about the sale of the Ticaboo Townsite in southeastern Utah to Uranium One.The press release is filed as exhibit 99.3 to this report. Item 9.01Financial Statements and Exhibits Exhibit 99.1 Press release published October 30, 2007 Exhibit 99.2 Press release published October 30, 2007 Exhibit 99.3 Press release published October 29, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. ENERGY CORP. Dated: October 30, 2007 By: /s/Keith G. Larsen Keith G. Larsen, CEO 2
